 


109 HJ 51 IH: Proposing an amendment to the Constitution of the United States to allow debate to be closed on any measure, motion, or other matter pending before the Senate only by unanimous consent or the concurrence of three-fifths of the Senators.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 51 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Pallone introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to allow debate to be closed on any measure, motion, or other matter pending before the Senate only by unanimous consent or the concurrence of three-fifths of the Senators. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.The debate upon any measure, motion, or other matter pending before the Senate may not be brought to a close except by unanimous consent or the concurrence of three-fifths of the Senators duly chosen and sworn, except on a measure or motion to amend the Senate rules, in which case the necessary affirmative vote shall be two-thirds of the Senators present and voting.  . 
 
